Exhibit 10.3

 

Execution Version

 

AMENDMENT NO. 12 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 12 TO CREDIT AGREEMENT (this “Agreement”) dated as of
February 13, 2018 (the “Effective Date”), is among Jones Energy Holdings, LLC, a
Delaware limited liability company (the “Borrower”), Jones Energy, Inc., a
Delaware corporation and the parent company of the Borrower (“Jones Parent”),
the undersigned subsidiaries of the Borrower as guarantors (together with Jones
Parent, collectively, the “Guarantors”), the Lenders (as defined below) and
Wells Fargo Bank, N.A. (“Wells Fargo”), in its capacity as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.            The Borrower is party to that certain Credit Agreement dated as of
December 31, 2009 among the Borrower, the financial institutions party thereto
from time to time as lenders (the “Lenders”) and the Administrative Agent, as
heretofore amended (as so amended, the “Credit Agreement” and, as further
amended hereby, the “Amended Credit Agreement”).

 

B.            The parties hereto wish to, subject to the terms and conditions of
this Agreement, amend the Credit Agreement as provided herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.              Defined Terms.  As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.  Unless otherwise specifically defined
herein, each term defined in the Amended Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Amended
Credit Agreement.

 

Section 2.              Other Definitional Provisions.  Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified.  The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The term “including” means “including, without
limitation,”.  Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

 

--------------------------------------------------------------------------------


 

Section 3.              Lender Consent to Amendments.  Pursuant to Section 12.02
of the Credit Agreement, each Lender party hereto hereby consents to the
Administrative Agent and the Collateral Agent (as defined in the Amended Credit
Agreement) entering into such amendments, amendments and restatements, and any
other modifications to (a) that certain Guarantee and Collateral Agreement dated
as of December 31, 2009 made by each of the Credit Parties in favor of the
Administrative Agent, (b) that certain Guarantee and Collateral Agreement dated
as of January 29, 2014 made by Jones Parent in favor of the Administrative
Agent, and (c) the Security Agreement (as defined in the Amended Credit
Agreement), on the Amendment No. 12 Effective Date (as defined in the Amended
Credit Agreement) and each in form and substance satisfactory to the
Administrative Agent or the Collateral Agent, as applicable, in its reasonable
discretion, to effect the transactions contemplated by this Agreement or in the
Amended Credit Agreement, in any case, as determined by the Administrative Agent
or the Collateral Agent, as applicable, in its reasonable discretion
(collectively, the “GCA and Security Agreement Amendments”).

 

Section 4.              Reduction of Aggregate Maximum Credit Amounts and
Commitments and Decrease in the Borrowing Base.

 

(a)           This Agreement shall be deemed written notice by the Borrower of a
ratable reduction in part of the Aggregate Maximum Credit Amounts and
Commitments pursuant to Section 2.06(b) of the Credit Agreement.  On the date
hereof, after giving effect to the contemplated reduction herein, the Maximum
Credit Amount of each Lender shall be as set forth on the revised Annex I
attached hereto.  The notices required under Section 2.06(b) as to the
reductions effected hereby deemed received.

 

(b)           Subject to the terms of this Agreement, as of the Effective Date,
the Borrowing Base shall be set at $50,000,000 and such Borrowing Base shall
remain in effect at that level until the effective date of the next Borrowing
Base redetermination made in accordance with the terms of the Amended Credit
Agreement.  The parties hereto acknowledge and agree that the Borrowing Base
redetermination set forth in this Section 4(b) is neither a Scheduled
Redetermination nor an Interim Redetermination provided for in Section 2.07 of
the Credit Agreement.  Each Lender’s Applicable Percentage of the resulting
Borrowing Base, after giving effect to the redetermination of the Borrowing Base
set forth in this Section 4(b), is set forth in Annex I attached hereto.

 

Section 5.              Amendments to Credit Agreement.

 

(a)           Section 1.02 of the Credit Agreement (Certain Defined Terms) is
hereby amended by adding the following new defined terms thereto in alphabetical
order:

 

“Amendment No. 12” means that certain Amendment No. 12 to Credit Agreement dated
as of the Amendment No. 12 Effective Date which amends this Agreement.

 

“Amendment No. 12 Effective Date” means February 13, 2018.

 

“Collateral Agent” has the meaning set forth in the Collateral Agency Agreement.

 

2

--------------------------------------------------------------------------------


 

“Collateral Agency Agreement” means the Collateral Agency Agreement dated as of
the Amendment No. 12 Effective Date substantially in the form attached as
Exhibit 1 to Amendment No. 12, by and among the Administrative Agent, the Senior
Secured Trustee, the Collateral Agent and the Credit Parties, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
of this Agreement.

 

“Continuing Lenders” means (a) the Lender that is the Administrative Agent, and
(b) each other Lender that is or whose Affiliate is a Hedge Bank and has
provided notice to the Administrative Agent and the Borrower at any time prior
to the reduction of the Commitments and Maximum Credit Amounts provided in
Section 2.06(c)(i) that it elects to continue as a “Continuing Lender”.

 

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt of
an Unrestricted Subsidiary, exclusions from the exculpation provisions with
respect to such Non-Recourse Debt for the voluntary bankruptcy of such
Unrestricted Subsidiary, fraud, misapplication of cash, environmental claims,
waste, willful destruction and other circumstances customarily excluded by
lenders from exculpation provisions or included in separate indemnification
agreements in non-recourse financings.

 

“Guarantee Agreement” means, as the context may require or permit, either
(a) that certain Guarantee and Collateral Agreement dated as of December 31,
2009 made by each of the Credit Parties in favor of the Administrative Agent, as
heretofore amended and as further amended and continued (but not novated) by
that certain Guarantee Agreement dated as of the Amendment No. 12 Effective Date
or (b) that certain Guarantee and Collateral Agreement dated as of January 29,
2014 made by Jones Parent in favor of the Administrative Agent, as heretofore
amended and as further amended and continued (but not novated) by that certain
Guarantee Agreement dated as of the Amendment No. 12 Effective Date, in each
case, as the same may be further amended, modified or supplemented from time to
time in accordance with the terms of this Agreement.

 

“Junior Lien Debt” means any Debt of the Borrower or any other Credit Party
described in clause (i) of Section 9.02.

 

“Master Assignment” means that certain Master Reaffirmation and Assignment and
Assumption of Liens and Security Interests dated as of the Amendment No. 12
Effective Date among the Administrative Agent, the Borrower, the other grantors
named therein, UMB Bank, N.A. as the trustee for the Senior Secured Notes, and
Wells Fargo Bank, National Association as the Collateral Agent.

 

“Merge Designation” means any of the following or any combination of the
following: (a) the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary in accordance with the terms set forth in the definition of
Unrestricted Subsidiary, (b) the Disposition of all or substantially all of the
Merge Assets to any Person other than the Borrower or any Subsidiary Guarantor,
(c) other than Merge Exempt Dispositions, the Disposition of any

 

3

--------------------------------------------------------------------------------


 

portion of the Merge Assets to any Person other than the Borrower or any
Subsidiary Guarantor, and (d) the Disposition of any of the Equity Interests in
any Restricted Subsidiary that owns all or any portion of the Merge Assets to
any Person other than the Borrower or any Subsidiary Guarantor. For the
avoidance of doubt, and notwithstanding anything herein to the contrary, no
Merge Designation (other than with the consent of the Required Lenders as to a
portion of the Merge Assets as noted in clause (c) above) is permitted under the
terms of this Agreement unless there is no Borrowing Base Deficiency at such
time and after giving effect to such Merge Designation and such Merge
Designation is otherwise permitted hereunder.

 

“Merge Exempt Dispositions” means (a) Assets Swaps of undeveloped acreage
constituting Merge Assets on customary terms, (b) Dispositions of Merge Assets
up to an aggregate fair market value of less than $5,000,000 and
(c) Dispositions of any portion of the Merge Assets consented to by the Required
Lenders.

 

“Merge Trigger Date” means the effective date of the Merge Designation so long
as such Merge Designation is permitted under the terms of this Agreement.

 

“Non-Recourse Debt” means Debt:

 

(a)           as to which neither Jones Parent, the Borrower nor any of its
Restricted Subsidiaries (i) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Debt) or (ii) is
directly or indirectly liable as a guarantor or otherwise, except for Customary
Recourse Exceptions; and

 

(b)           as to which the lenders have been notified in writing that they
will not have any recourse to the Equity Interests or assets of Jones Parent,
the Borrower or any of its Restricted Subsidiaries (other than the Equity
Interests of an Unrestricted Subsidiary), except for Customary Recourse
Exceptions.

 

“Obligations” means any and all amounts owing or to be owing by any Credit Party
(whether direct or indirect (including those acquired by assumption), absolute
or contingent, due or to become due, now existing or hereafter arising) to the
Administrative Agent, the Issuing Bank, or any Lender under any Loan Document.

 

“Priority Lien Obligations” has the meaning set forth in the Collateral Agency
Agreement.

 

“Priority Lien Secured Parties” has the meaning set forth in the Collateral
Agency Agreement.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.  Any newly formed or acquired Subsidiary shall be a
Restricted Subsidiary unless then or thereafter affirmatively designated as an
Unrestricted Subsidiary pursuant to the terms of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Secured Priority Debt Incurrence” means the incurrence of any senior secured
Debt of the Borrower, Jones Parent or any Subsidiary permitted under
Section 9.02(j).

 

“Security Agreement” means, as the context may require or permit, either
(a) that certain Guarantee and Collateral Agreement dated as of December 31,
2009 made by each of the Credit Parties in favor of the Administrative Agent, as
heretofore amended and as further amended and restated by that certain Security
Agreement dated as of the Amendment No. 12 Effective Date among each of the
Credit Parties party thereto and the Administrative Agent or (b) that certain
Guarantee and Collateral Agreement dated as of January 29, 2014 made by Jones
Parent in favor of the Administrative Agent, as heretofore amended and as
further amended and restated by that certain Security Agreement dated as of the
Amendment No. 12 Effective Date among each of the Credit Parties party thereto
and the Administrative Agent, in each case, as assigned to the Collateral Agent
pursuant to the Master Assignment, and as the same may be amended, modified or
supplemented from time to time in accordance with the terms of this Agreement.

 

“Senior Secured Notes” means (a) senior secured notes (i) issued by the Borrower
and Jones Energy Finance Corp. pursuant to the Senior Secured Notes Indenture
and (ii) secured pursuant to the Collateral Agency Agreement or (b) any other
Debt issued by the Borrower from time to time provided that (i) such Debt is
secured pursuant to the Collateral Agency Agreement, (ii) the scheduled maturity
date of such Debt shall not be earlier than six months after the Maturity Date
(as in effect on the date of incurrence of such Debt), (iii) such Debt shall not
have any amortization or other requirement to purchase, redeem, retire, defease
or otherwise make any payment in respect thereof, other than at scheduled
maturity thereof and mandatory prepayments or puts triggered upon change in
control, sale of all or substantially all assets and certain asset sales, in
each case which are customary with respect to such type of Debt and (iv) the
agreements and instruments governing such Debt shall not contain (A) any
financial maintenance covenants that are more restrictive than those in this
Agreement or any other affirmative or negative covenants that are, taken as a
whole, materially more restrictive than those set forth in this Agreement;
provided that the inclusion of any covenant that is customary with respect to
such type of Debt and that is not found in this Agreement shall not be deemed to
be more restrictive for purposes of this clause (A), (B) any restriction on the
ability of the Borrower or any of its Restricted Subsidiaries to amend, modify,
restate or otherwise supplement this Agreement or the other Loan Documents
(other than as to the maximum principal amount of Debt to be incurred
hereunder), (C) any restrictions on the ability of any Restricted Subsidiary of
the Borrower to guarantee the Indebtedness to the extent the Indebtedness is
permitted thereunder, provided that a requirement that any such Restricted
Subsidiary also guarantee such Debt shall not be deemed to be a violation of
this clause (C), or (D) any restrictions on the ability of any Restricted
Subsidiary or the Borrower to pledge assets as collateral security for the
Priority Lien Obligations pursuant to the Collateral Agency Agreement to the
extent such Priority Lien Obligations are permitted thereunder.

 

“Senior Secured Notes Indenture” means that certain Indenture dated as of the
Amendment No. 12 Effective Date, by and among the Borrower, as issuer, and the
Senior Secured Trustee, and one or more Credit Parties, as guarantors, and all
related documentation entered into in connection therewith (excluding Security
Instruments and the Collateral Agency

 

5

--------------------------------------------------------------------------------


 

Agreement), as the same may be amended, restated, modified or supplemented from
time to time in accordance with the terms hereof.

 

“Senior Secured Trustee” means UMB Bank, N.A., in its capacity as trustee under
the Senior Secured Notes Indenture.

 

“Senior Unsecured Notes” means the Borrower’s 6.75% senior notes due in 2022 and
the 9.25% senior notes due in 2023, in each case, outstanding on October 31,
2017.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower (excluding Jones
Energy Finance Corp. but including any newly acquired or newly formed Subsidiary
or a Person becoming a Subsidiary through merger or consolidation or Investment
therein) that is designated by the board of directors of Jones Parent as an
Unrestricted Subsidiary pursuant to a resolution of the board of directors of
Jones Parent, but only to the extent that such Subsidiary:

 

(1)           has no Debt other than Non-Recourse Debt;

 

(2)           is not party to any agreement, contract, arrangement or
understanding with any Credit Party or any Restricted Subsidiary of the Borrower
unless the terms of any such agreement, contract, arrangement or understanding
are no less favorable to such Credit Party or such Restricted Subsidiary than
those that might be obtained at the time from Persons who are not Affiliates of
the Borrower;

 

(3)           is a Person with respect to which neither any Credit Party nor any
of the Borrower’s Restricted Subsidiaries has any direct or indirect obligation
(a) to subscribe for additional Equity Interests or (b) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results;

 

(4)           has not guaranteed or otherwise directly or indirectly provided
credit support for any Debt of any Credit Party or any of the Borrower’s
Restricted Subsidiaries, except to the extent such guarantee would be released
upon such designation; and

 

(5)           has no assets other than the Merge Assets or Equity Interests in
Subsidiaries that have no assets other than the Merge Assets, in any event,
other than personal property assets of de minimis value.

 

All Subsidiaries of an Unrestricted Subsidiary shall also be Unrestricted
Subsidiaries but only to the extent such Subsidiary also complies with the
foregoing requirements.

 

The board of directors of Jones Parent may designate any Restricted Subsidiary
to be an Unrestricted Subsidiary if that designation would not cause a Default
(including, for the avoidance of doubt, any default under any agreement
governing Material Indebtedness of the Borrower and its Restricted
Subsidiaries).  If a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the aggregate fair market value of all outstanding Investments owned
by the Borrower and its Restricted Subsidiaries in the Subsidiary designated as
an Unrestricted Subsidiary will be deemed to be an Investment made as of the
time of the designation. That

 

6

--------------------------------------------------------------------------------


 

designation will only be permitted if (A) the Investment would be permitted
hereunder at that time, (B) the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary, (C) before and after giving effect to
such designation and the mandatory reduction in the Borrowing Base required
under Section 2.07(e), no Borrowing Base Deficiency exists, and (D) all other
conditions required under the definition of an Unrestricted Subsidiary have been
met.

 

Any designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary
will be evidenced to the Administrative Agent by filing with the Administrative
Agent a certified copy of a resolution of the board of directors of Jones Parent
giving effect to such designation and an officers’ certificate certifying that
such designation complied with the preceding conditions and is permitted by
Section 9.04, which certificate shall be delivered to the Administrative Agent
at least five (5) Business Days prior to the effective date of such designation
(which certificate shall be promptly provided to the Lenders by the
Administrative Agent).  For the avoidance of doubt, no such designation shall be
effective unless such certificate has been delivered to the Administrative
Agent.  If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any Debt of
such Subsidiary or Liens granted by such Subsidiary will be deemed to be
incurred by a Restricted Subsidiary of the Borrower as of such date and, if such
Debt or Lien is not permitted to be incurred as of such date under Section 9.02
and Section 9.03, as applicable, the Borrower will be in violation of such
Section(s).

 

The board of directors of Jones Parent may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary of the Borrower; provided,
that such designation will be deemed to be an incurrence of Debt and Liens by a
Restricted Subsidiary of the Borrower of any outstanding Debt and Liens of such
Unrestricted Subsidiary, and such designation will only be permitted if (a) such
Debt and such Liens are permitted under Section 9.02 and Section 9.03,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the applicable reference period; and (b) no Default would be in
existence following such designation.

 

“WAB Drillco” means any farm-in, drillco or similar arrangement providing for
conveyance of a working interest in up to 120 wells with respect to the
Borrower’s or any Restricted Subsidiary’s WAB Properties.

 

“WAB Properties” means undeveloped Oil and Gas Properties of the Company or any
of its Restricted Subsidiaries located within Ellis County, Oklahoma and
Lipscomb, Hemphill, and Ochiltree Counties, Texas.

 

(b)           Section 1.02 of the Credit Agreement (Certain Defined Terms) is
hereby further amended by amending and restating the following defined terms to
read as follows:

 

“Account Control Agreement” shall mean, as to any deposit account or securities
account, an agreement or agreements in form and substance reasonably acceptable
to the Administrative Agent providing for a perfected Lien in favor of the
Collateral Agent for the benefit of the Priority Lien Secured Parties in such
deposit account or securities account.

 

7

--------------------------------------------------------------------------------


 

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the lesser of (A) the Aggregate Maximum Credit Amounts and
(B) the then effective Borrowing Base.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b).  The amount representing each Lender’s Commitment shall at any
time be the lesser of (i) such Lender’s Maximum Credit Amount and (ii) such
Lender’s Applicable Percentage of an amount equal to then effective Borrowing
Base.

 

“Consolidated Cash Balance” means, at any time, the aggregate amount of cash and
Cash Equivalents, in each case, owned by (whether directly or indirectly),
credited to the account of, or otherwise reflected as an asset on the balance
sheet of, the Borrower and its Restricted Subsidiaries.

 

“Consolidated Subsidiaries” means each Restricted Subsidiary of a Person the
financial statements of which shall be consolidated with the financial
statements of such Person in accordance with GAAP.

 

“EBITDAX” means, for any period, the sum of (a) Consolidated Net Income of Jones
Parent for such period, plus (b) the following expenses or charges, without
duplication and to the extent deducted in calculating such Consolidated Net
Income for such period: (i) Interest Expense, (ii) income Taxes,
(iii) depreciation, depletion, amortization, exploration expenses, and
intangible drilling costs, (iv) other noncash charges and (v) to the extent
expensed and recognized in the applicable period, the transaction fees and
expenses incurred in connection with the negotiation, execution and closing of
this Agreement, any amendments, amendments and restatements or other
modifications to this Agreement or any other permitted Debt Incurrence minus
(c) all noncash income added to such Consolidated Net Income; provided that,
EBITDAX for any applicable period shall be calculated on a pro forma basis (with
such calculation made in accordance with guidelines for pro forma presentations
set forth by the SEC or as otherwise reasonably acceptable to the Administrative
Agent) after giving effect to all acquisitions or Dispositions involving proved,
developed, producing Oil and Gas Properties of Jones Parent and its Consolidated
Subsidiaries (including the acquisition or Dispositions of Equity Interests in
any Person owning proved, developed, producing Oil and Gas Properties) made
during such period (a “Subject Transaction”), as if such Subject Transaction was
consummated on the first day of such period; provided, however, Jones Parent
shall not be required to calculate the pro forma effect of any Subject
Transaction unless the aggregate

 

8

--------------------------------------------------------------------------------


 

purchase price of all Subject Transactions consummated during such period
exceeds the Threshold Amount, as hereinafter defined.  For purposes of this
definition: (A) “Threshold Amount” means the greater of 5% of the then effective
Borrowing Base and $10,000,000 and (B) in calculating the aggregate purchase
price of all Subject Transactions, the purchase price of acquisitions and
Dispositions shall be aggregated and not netted.

 

“Excluded Accounts” means (a) the Excluded Equity Proceeds Account, (b) any
deposit account all or substantially all of the deposits in which consist of
amounts utilized to fund payroll, employee benefit or tax obligations of Jones
Parent, the Borrower or any of its Restricted Subsidiaries, (c) fiduciary or
trust accounts, (d) escrow accounts, (e) deposit accounts that are zero balance
accounts and (f) deposit accounts with a balance at all times of less than
$1,000,000 in the aggregate for all such accounts.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any of their respective Properties, the Issuing Bank
or any Lender (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee and Collateral Agreement” means, as the context may require or
permit, the Guarantee Agreement and the Security Agreement.

 

“Indebtedness” means (a) the Obligations; (b) Hedge Obligations other than
Excluded Swap Obligations; (c) Bank Product Obligations; and (d) all renewals,
extensions and/or rearrangements of any of the above.

 

“Intercreditor Agreement” means an Intercreditor Agreement in substantially the
form attached as Exhibit 2 to Amendment No. 12, among the Collateral Agent, the
Junior Lien Representative named therein, the Borrower and the other parties
from time to time party thereto, as it may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms of this
Agreement, as the same may be amended, modified or supplemented from time to
time in accordance with the terms of this Agreement.

 

“Junior Debt” means any Debt of the Borrower or any other Credit Party described
in clause (h) or (i) of Section 9.02.

 

“LC Commitment” means (a) at any time until the Merge Designation, $3,500,000
and (b) from and after the Merge Designation, $0.

 

“Liquidity” means, as of a date of determination, an amount equal to
(a) Availability plus (b) readily and immediately available cash held in deposit
accounts (other than any cash collateral posted to secure the LC Exposure as
provided in Section 2.08(j)) of any Credit Party; provided that, such deposit
accounts and the funds therein shall be unencumbered and free and clear of all
Liens and other third party rights other than (i) a Lien in favor of the

 

9

--------------------------------------------------------------------------------


 

Collateral Agent pursuant to Security Instruments and (ii) a Lien in favor of
the depositary institution holding such deposit accounts arising solely by
virtue of such depositary institution’s standard account documentation or any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only such deposit accounts.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Collateral
Agency Agreement and the Intercreditor Agreement.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit)
of the Borrower, Jones Parent or any Restricted Subsidiary, and obligations of
the Borrower or any Restricted Subsidiary in respect of one or more Swap
Agreements, in an aggregate principal amount exceeding $5,000,000.  For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of the Borrower or any Restricted Subsidiary in respect of any Swap Agreement at
any time shall be the Swap Termination Value in respect of such Swap Agreement
at such time.

 

“Merge Assets” all Oil and Gas Properties (including undeveloped acreage) owned
by Jones Parent, the Borrower or any Restricted Subsidiary of Jones Parent and
located in the “Merge” play in the Anadarko Basin.

 

“Oil and Gas Disposition” means the Disposition of any Oil and Gas Property or
any interest therein or any Restricted Subsidiary owning Oil and Gas Properties.

 

“Permitted Investors” means any of the following:  (a) Metalmark Capital
Partners (C) II, L.P., (b) any fund, investment account, or other investment
vehicle managed by Metalmark Capital Management II LLC, (c) any Affiliate of
Metalmark Capital Partners (C) II, L.P., a majority of whose outstanding Voting
Securities are, directly or indirectly, held by Metalmark Capital Partners II
GP, L.P., or any individuals that are Affiliates of Metalmark Capital Partners
(C) II, L.P., (d) Jones Energy Management, LLC, (e) any Affiliate of Jones
Energy Management, LLC, a majority of whose outstanding Voting Securities are,
directly or indirectly, held by Jones Energy Management, LLC, (f) Q Investments,
L.P., (g) any Affiliate of Q Investments, L.P., (h) JVL Advisors, L.L.C. and
(i) any Affiliate of JVL Advisors, L.L.C.

 

“Permitted Payments” means, without duplication as to amounts, (a) payments to
Jones Parent (i) to pay reasonable accounting, legal, investment banking fees
and administrative expenses (including director and officer insurance) of Jones
Parent when due and (ii) to pay fees and expenses (including franchise or
similar Taxes) required to maintain its corporate existence, customary salary,
bonus and other benefits payable to directors, officers and employees of Jones
Parent and general corporate overhead expenses of Jones Parent, in each case
under the foregoing clause (i) and (ii), to the extent such fees and expenses
are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries and (b) dividends or distributions paid to Jones Parent,
if applicable, in amounts equal to amounts required for Jones Parent to pay
interest and/or principal on Debt that is permitted under Section 9.18 and the
proceeds of which have been contributed to the Borrower or any of its Restricted
Subsidiaries

 

10

--------------------------------------------------------------------------------


 

and that has been guaranteed by, or is otherwise considered Debt of, the
Borrower incurred in accordance with Section 9.02.

 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or the proceeds of which are used to
substantially contemporaneously refinance, replace, defease, discharge, refund
or otherwise retire for value, in whole or in part, any other Debt (the
“Refinanced Debt”); provided that (a) such new Debt is in an aggregate principal
amount not in excess of the sum of (i) the aggregate principal amount then
outstanding of the Refinanced Debt and (ii) an amount necessary to pay all
accrued (including, for the purposes of defeasance, future accrued) and unpaid
interest on the Refinanced Debt and any fees and expenses, including premiums,
related to such exchange or refinancing; (b) such new Debt has a stated maturity
no earlier than the sooner to occur of (i) the date that is one year after the
Maturity Date (as in effect on the date of incurrence of such new Debt) and
(ii) the stated maturity date of the Refinanced Debt; (c) such new Debt has an
average life at the time such new Debt is incurred that is no shorter than the
shorter of (i) the period beginning on the date of incurrence of such new Debt
and ending on the date that is one year after the Maturity Date (as in effect on
the date of incurrence of such new Debt) and (ii) the average life of the
Refinanced Debt at the time such new Debt is incurred; (d) such new Debt is not
incurred or guaranteed by a non-Guarantor if the Borrower or a Guarantor is the
issuer or is otherwise an obligor on the Refinanced Debt; and (e) if the
Refinanced Debt was subordinated in right of payment to the Indebtedness or the
guarantees under the Guarantee Agreement, such new Debt (and any guarantees
thereof) is subordinated in right of payment to the Indebtedness (or, if
applicable, the guarantees under the Guarantee Agreement) to at least the same
extent as the Refinanced Debt.

 

“Permitted Tax Distributions” means (a) for any calendar year or portion thereof
during which the Borrower is a pass-through entity for U.S. federal income Tax
purposes, payments and distributions to the holders of Equity Interests of the
Borrower, on or prior to each estimated Tax payment date as well as each other
applicable due date, in an amount not to exceed the product of (i) the total
aggregate taxable income of the Borrower and its Restricted Subsidiaries which
is allocable to such holders as a result of the operations or activities of the
Borrower and its Restricted Subsidiaries during the relevant period (determined
by disregarding any adjustment to the taxable income of any member or partner of
the Borrower that arises under Section 734(b) or Section 743(b) of the Code),
multiplied by (ii) the highest combined marginal federal, state and local income
Tax rates applicable to any holder of Equity Interests of the Borrower (or, if
any of them are themselves a pass-through entity for U.S. federal income Tax
purposes, their members or partners) and (b) without duplication, any other
payment or distribution permitted by Section 4.4 of the LLC Agreement.

 

“Security Instruments” means the Security Agreement, mortgages, deeds of trust
and other agreements and instruments described or referred to in Exhibit E, and
any and all other agreements and instruments now or hereafter executed and
delivered by any Credit Party as security for the payment or performance of the
Indebtedness (other than (a) Swap Agreements with the Lenders or any Affiliate
of a Lender, (b) agreements, instruments or other documents entered into for the
provision of Bank Products, or (c) assignment, participation or similar
agreements between any Lender and any other lender or creditor with respect to
any

 

11

--------------------------------------------------------------------------------


 

Indebtedness pursuant to this Agreement), as assigned to the Collateral Agent
pursuant to the Master Assignment, and as such agreements and instruments may be
amended, modified, supplemented or restated from time to time.

 

“Senior Secured Debt” means (a) all secured Debt of the types described in
clauses (a) and (b) of the defined term “Debt” (other than intercompany Debt
owing to a Credit Party but including, but not limited to, undrawn amounts under
letters of credit) of Jones Parent and its Consolidated Subsidiaries and (b) all
Debt of others of the types described in clauses (a) and (b) of the defined term
“Debt” (other than intercompany Debt owing to a Credit Party but including, but
not limited to, undrawn amounts under letters of credit) that is (i) guaranteed
on a secured basis by Jones Parent or one or more of its Consolidated
Subsidiaries or in which Jones Parent or one or more of its Consolidated
Subsidiaries otherwise assures a creditor against loss of the Debt (howsoever
such assurance shall be made) on a secured basis or (ii) secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) a Lien on any Property of Jones Parent or one or more of its
Consolidated Subsidiaries, whether or not such Debt is assumed by Jones Parent
or such Consolidated Subsidiaries.

 

“Subsidiary Guarantor” means (a) each existing Domestic Subsidiary of the
Borrower other than any Excluded Subsidiary and any Unrestricted Subsidiary and
(b) each future Domestic Subsidiary of the Borrower that guarantees the
Indebtedness pursuant to Section 8.13(b).

 

“Swap Event” means the occurrence of any Swap Termination or any modification to
any Swap Agreement, in each case to the extent that, after taking into account
the net hedging position under all then outstanding Swap Agreements of the
Borrower and its Restricted Subsidiaries taken as a whole (including any Swap
Agreements entered into concurrently with such Swap Termination or
modification), such Swap Termination or such modification could reasonably be
expected to reduce the Borrowing Base assuming that a redetermination thereof
was then being effected (the amount of such reduction being referred to as the
“Swap Event Reduction Amount”).

 

(c)           Section 1.02 of the Credit Agreement (Certain Defined Terms) is
hereby further amended by amending and restating clause (v) of the definition of
“Change in Control” to read as follows:

 

(v)           there shall have occurred under any agreement or other instrument
governing any Material Indebtedness any “change in control” or similar provision
(as set forth in the indenture, agreement or other evidence of such
Indebtedness) obligating Jones Parent, the Borrower or any of its Restricted
Subsidiaries to repurchase, redeem or repay all or any part of the Indebtedness
provided for therein.

 

(d)           Section 1.02 of the Credit Agreement (Certain Defined Terms) is
hereby further amended by deleting the following definitions therein in their
entirety:

 

“Consolidated Cash Balance Threshold” means $30,000,000.

 

12

--------------------------------------------------------------------------------


 

“EOG Acquisition” shall mean the acquisition by the Borrower or any Subsidiary
Guarantor pursuant to the EOG PSA of at least 95% (by value and as determined by
the Administrative Agent) of the Oil and Gas Properties of EOG Resources, Inc.
which were evaluated by the Administrative Agent in determining the Borrowing
Base redetermined under Amendment No. 10.

 

“EOG Availability Blocker” shall mean (i) until the earlier to occur of (x) the
consummation of the EOG Acquisition and (y) August 31, 2016, $15,000,000 and
(ii) at any time thereafter, $0.

 

“Senior Notes” means the Borrower’s 6.75% senior notes due in 2022 and the 9.25%
senior notes due in 2023, in each case, outstanding on October 31, 2017.

 

(e)           Section 2.03 of the Credit Agreement (Requests for Borrowings) is
hereby amended by (i) deleting the words “minus the EOG Availability Blocker” in
clause (v) therein and (ii) deleting the words “minus the EOG Availability
Blocker, if in effect at such time” in the penultimate paragraph therein.

 

(f)            Section 2.06 of the Credit Agreement (Termination and Reduction
of Aggregate Maximum Credit Amounts) is hereby amended by (i) adding the words
“other than as provided in Section 2.06(c) below” immediately before the period
of the last sentence in subsection (a) and (ii) adding the following new
subsection (c) to the end thereof:

 

(c)           Mandatory Reduction of Aggregate Credit Amounts.

 

(i)            Upon the Merge Designation and notwithstanding the reduction of
the Borrowing Base to zero as provided in Section 2.07(e)(iv), (A) the
Commitment of each Lender (other than the Continuing Lenders) shall be
terminated and the Maximum Credit Amount of each such Lender shall be reduced to
zero, and (B) the Commitment of each Continuing Lender shall be reduced to $1.00
each and the Maximum Credit Amount of each Continuing Lender shall be reduced to
$1.00 each.  At the request of any Lender whose Commitment is terminated, such
Lender and the Continuing Lenders may effect an Assignment and Assumption to
evidence such Lender’s Commitment termination.

 

(ii)           Upon each reduction of the Borrowing Base provided for under this
Agreement (other than as provided in Section 2.07(e)(iv)), (A) the Commitment of
each Lender shall be reduced to an amount equal to such Lender’s Applicable
Percentage of the reduced Borrowing Base, and (B) the Maximum Credit Amount of
each Lender shall be reduced to an amount equal to such Lender’s Applicable
Percentage of the reduced Borrowing Base.

 

(g)           Section 2.07(a) of the Credit Agreement (Borrowing Base) is hereby
amended by amending and restating such subsection to read as follows:

 

(a)           Borrowing Base.  As set forth in Amendment No. 12, for the period
from and including the Amendment No. 12 Effective Date to but excluding the
first Redetermination Date thereafter, the amount of the Borrowing Base shall be
$50,000,000.  Notwithstanding the

 

13

--------------------------------------------------------------------------------


 

foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to this Section 2.07, Section 8.12(c) or Section 9.11(d) or
pursuant to Section 3(a) of Amendment No. 10.

 

(h)           Section 2.07(e) of the Credit Agreement (Borrowing Base) is hereby
amended by (i) amending and restating clause (i) to read as set forth below,
(ii) deleting the word “and” at the end of clause (ii) therein, (iii) replacing
the “.” at the end of clause (iii) therein with a “;”, and adding a new clause
(iv) and a new clause (v) at the end thereof, each as set forth below:

 

(i)            (A) Effective immediately upon each Senior Unsecured Debt
Incurrence, the Borrowing Base then in effect shall be automatically reduced on
the date of such incurrence by an amount equal to 25% of the principal amount of
such Senior Unsecured Debt Incurrence (excluding the principal amount of any
such Senior Unsecured Debt Incurrence constituting Permitted Refinancing Debt
but only to the extent (x) such Permitted Refinancing Debt refinanced, replaced,
defeased, discharged, refunded or otherwise retired other Debt permitted under
Section 9.02(h) within 30 days of incurring such Permitted Refinancing Debt and
(y) no Loans were made hereunder at any time during such 30-day period),
(B) effective immediately upon each Secured Debt Incurrence (excluding the
principal amount of any such Secured Debt Incurrence constituting Permitted
Refinancing Debt but only to the extent (x) such Permitted Refinancing Debt
refinanced, replaced, defeased, discharged, refunded or otherwise retired other
Debt permitted under Section 9.02(h), (i) or (j) within 30 days of incurring
such Permitted Refinancing Debt and (y) no Loans were made hereunder at any time
during such 30-day period), the Borrowing Base then in effect shall be
automatically reduced on the date of such incurrence by an amount equal to 30%
of the principal amount of such Secured Debt Incurrence, and (C) effective
immediately upon each Secured Priority Debt Incurrence (other than the Senior
Secured Notes in an aggregate principal amount up to $500,000,000 issued on or
before the Amendment No. 12 Effective Date), the Borrowing Base then in effect
shall be automatically reduced on the date of such incurrence by an amount equal
to 40% of the principal amount of such Secured Priority Debt Incurrence;

 

(iv)          Effective concurrently with the Merge Designation, the Borrowing
Base then in effect shall be automatically reduced to $0; and

 

(v)           Effective immediately upon the Disposition of any of the WAB
Properties by the Borrower or any of the Borrower’s Restricted Subsidiaries
pursuant to the WAB Drillco unless the Required Lenders have elected to call an
Interim Redetermination of the Borrowing Base under the last sentence of
Section 2.07(b), the Borrowing Base then in effect shall be automatically
reduced by the value attributable to such WAB Properties in the Borrowing Base
as determined by the Administrative Agent (or, if the determination made by the
Administrative Agent is greater than $5,000,000, such greater amount determined
by the Required Lenders as value attributable to the Borrowing Base).

 

(i)            Section 2.08(b) of the Credit Agreement (Notice of Issuance,
Amendment, Renewal, Extension; Certain Conditions) is hereby amended by deleting
the words “minus the EOG Availability Blocker, if in effect at such time” from
the penultimate paragraph therein.

 

14

--------------------------------------------------------------------------------


 

(j)            Section 3.02(c) of the Credit Agreement (Post-Default Rate) is
hereby amended by replacing, in each instance therein, the words “Senior Secured
Debt” with the word “Obligations”.

 

(k)           Section 3.04(c)(ii) of the Credit Agreement (Mandatory
Prepayments) is hereby amended by deleting the words “minus the EOG Availability
Blocker, if in effect at such time” therein.

 

(l)            Section 4.04 of the Credit Agreement (Disposition of Proceeds) is
hereby amended by amending and restating such section to read as follows:

 

Section 4.04         Disposition of Proceeds.  The Security Instruments contain
an assignment by the Borrower and/or the Guarantors unto and in favor of the
Collateral Agent for the benefit of the Priority Lien Secured Parties of all of
the Borrower’s or Guarantors’ interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property that constitutes Oil and Gas Properties.  The Security Instruments
further provide in general for the application of such proceeds to the
satisfaction of the Indebtedness and other obligations described therein and
secured thereby.  Notwithstanding the assignment contained in such Security
Instruments, until the occurrence of an Event of Default, (a) the Administrative
Agent and the Lenders agree that they will neither notify the purchaser or
purchasers of such production nor take any other action to cause such proceeds
to be remitted to the Collateral Agent, but the Lenders will instead permit such
proceeds to be paid to the applicable Credit Parties, and (b) the Lenders hereby
authorize the Collateral Agent to take such actions as may be necessary to cause
such proceeds to be paid to the applicable Credit Parties.

 

(m)          Section 6.02(d) of the Credit Agreement (Each Credit Event) is
hereby amended by amending and restating such subsection to read as follows:

 

(d)           Neither the Borrower nor any Guarantor nor any Restricted
Subsidiary has incurred, created, assumed or suffered to exist any Indebtedness
(as defined in the Senior Secured Notes Indenture) at any time in reliance on
clause (1) of the definition of “Permitted Debt” under the Senior Secured Notes
Indenture other than (i) “Cash Management Obligations” (as defined in the Senior
Secured Notes Indenture) and (ii) such Indebtedness outstanding under this
Agreement.

 

(n)           Section 7.12 of the Credit Agreement (Insurance) is hereby amended
by amending and restating such section to read as follows:

 

Section 7.12         Insurance.  Each Credit Party has (a) all insurance
policies sufficient for the compliance by each of them with all material
Governmental Requirements and all material agreements to which it is party and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Credit Parties.  Subject to Section 8.06, the
Administrative Agent has been named as an additional insured in respect of such
liability insurance policies and the Collateral Agent has been named as loss
payee with respect to Property loss insurance.

 

15

--------------------------------------------------------------------------------


 

(o)           Section 7.13 of the Credit Agreement (Restriction on Liens) is
hereby amended by replacing the words “Administrative Agent and the Lenders”
therein with the words “Collateral Agent for the benefit of the Priority Lien
Secured Parties”.

 

(p)           Section 7.15 of the Credit Agreement (Location or Business and
Offices) is hereby amended by replacing the words “Guarantee and Collateral
Agreement” therein with the words “Guarantee Agreement and the Security
Agreement”.

 

(q)           Section 7.21 of the Credit Agreement (Use of Loans and Letters of
Credit) is hereby amended by replacing the word “Subsidiaries” therein with the
words “Restricted Subsidiaries”.

 

(r)            Section 7.22 of the Credit Agreement (Solvency) is hereby amended
by adding the words “including each Borrowing, “ immediately before clause
(a) therein.

 

(s)            Section 8.01(c) of the Credit Agreement (Certificate of Financial
Officer — Compliance) is hereby amended by adding the words “; provided that,
clause (i) — (iii) above shall cease to apply after the Merge Trigger Date”
immediately before the period at the end thereof.

 

(t)            Section 8.01(j) of the Credit Agreement (Notice of Sales of Oil
and Gas Properties) is hereby amended by adding the words “; provided that, this
clause (j) shall cease to apply after the Merge Trigger Date unless otherwise
requested by the Administrative Agent thereafter from time to time” immediately
before the period at the end thereof.

 

(u)           Section 8.01 (Financial Statements; Other Information) of the
Credit Agreement (Notice of Sales of Oil and Gas Properties) is hereby amended
by (i) re-lettering subsection (p) to become subsection (q) and (ii) adding the
following new subsection (p) therein:

 

(p)           Merge Designation.  If any Credit Party intends to sell, transfer,
assign or otherwise dispose of any asset (including Equity Interests) which
would trigger a Merge Designation, at least five (5) Business Days’ prior
written notice of such sale, transfer, assignment, or other disposition, the
price thereof and the anticipated date of closing and any other details thereof
reasonably requested by the Administrative Agent or any Lender.

 

(v)           Section 8.06 of the Credit Agreement (Insurance) is hereby amended
by amending and restating such section to read as follows:

 

Section 8.06         Insurance.  The Borrower will, and will cause each of the
Subsidiary Guarantors to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations (provided, that this Section 8.06
shall not be breached if an insurance company becomes financially insolvent and
the Borrower or relevant Subsidiary Guarantor reasonably promptly obtains
coverage from a different, financially sound insurer) or are otherwise required
to be maintained under applicable law.  The loss payable clauses or provisions
in said insurance policy or

 

16

--------------------------------------------------------------------------------


 

policies insuring any of the collateral for the Loans shall be endorsed in favor
of and made payable to the Collateral Agent as its interests may appear and such
policies shall name the Administrative Agent and the Lenders as “additional
insureds” and provide that the insurer will endeavor to give at least 30 days
prior notice of any cancellation to the Administrative Agent and the Collateral
Agent, as applicable.

 

(w)          Section 8.10(b) of the Credit Agreement (Further Assurances) is
hereby amended by replacing the words “Administrative Agent” therein with the
words “Collateral Agent”.

 

(x)           Section 8.11(c) of the Credit Agreement (Reserve Reports) is
hereby amended by amending and restating such subsection to read as follows:

 

(c)           With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent (for distribution to the Lenders) a
certificate from a Responsible Officer certifying that, in all material
respects: (i) the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct (it being
understood that projections concerning volumes and production and cost estimates
contained in such report are necessarily based upon professional opinions,
estimates and projections upon which such Person is relying when making such
certifications), (ii) the Borrower and the Subsidiary Guarantors own good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report
and such Properties are free of all Liens except for Liens permitted by
Section 9.03 (subject to receipt of assignments from ExxonMobil under farmout
agreements which are not more than twelve months past first production and
subject to receipt of assignments from all other farmors under farmout
agreements which are not more than six months past first production),
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 7.18 with respect to its Oil and Gas Properties evaluated
in such Reserve Report which would require the Borrower or any of the Subsidiary
Guarantors to deliver Hydrocarbons either generally or produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor, (iv) none of their Oil and Gas Properties have been sold since
the date of the last Borrowing Base determination except as set forth on an
exhibit to the certificate, which certificate shall list all of such Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent, (v) attached to the certificate is a list of all marketing agreements
entered into subsequent to the later of the date hereof or the most recently
delivered Reserve Report which the Borrower could reasonably be expected to have
been obligated to list on Schedule 7.19 had such agreement been in effect on the
date hereof, (vi) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and that the
Engineered Value of such Oil and Gas Properties represents (A) on or prior to
the Amendment No. 11 Effective Date, at least 80% (by value) of all Oil and Gas
Properties of the Credit Parties evaluated in the Reserve Report delivered to
the Administrative Agent most recently prior to the Reserve Report attached to
such certificate, and (B) after the Amendment No. 11 Effective Date, (x) at all
times prior to the Merge Trigger Date, at least 90% (by value) of the Merge
Assets and (y) at all times, at least 90% (by value) of all Oil and Gas
Properties of the Credit Parties evaluated in the Reserve Report delivered to
the Administrative Agent most recently prior to the Reserve Report attached to
such certificate, and (vii) attached to the certificate is a list of all farmout

 

17

--------------------------------------------------------------------------------


 

agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report prior to the Reserve Report attached to such
certificate. Promptly after the request of the Administrative Agent, the
Borrower will deliver to the Administrative Agent true and correct copies of any
Material Farmout Agreement listed on the certificate described in the
immediately preceding sentence.

 

(y)           Section 8.11 of the Credit Agreement (Reserve Reports) is hereby
amended by adding the following new subsection (d) at the end thereof:

 

(d)           The foregoing provisions of this Section 8.11 shall cease to apply
from and after the Merge Trigger Date unless otherwise requested by the
Administrative Agent from time to time thereafter, including without limitation,
such requests that may be made to determine compliance with Section 8.13(a).

 

(z)           Section 8.12 of the Credit Agreement (Title Information) is hereby
amended by adding the following new subsection (d) at the end thereof:

 

(d)           The foregoing provisions of this Section 8.12 shall cease to apply
from and after the Merge Trigger Date unless otherwise requested by the
Administrative Agent from time to time thereafter.

 

(aa)         Section 8.13 of the Credit Agreement (Additional Collateral;
Additional Guarantors) is hereby amended by amending and restating such section
to read as follows:

 

Section 8.13         Additional Collateral; Additional Guarantors.

 

(a)           In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties that constitute Oil and Gas Properties (as described in
Section 8.11(c)(iv)) to ascertain whether such Mortgaged Properties represent
(x) at all times prior to the Merge Trigger Date, at least 90% (by value) of the
Merge Assets and (y) at all times, at least 90% of the Engineered Value of the
Oil and Gas Properties evaluated in the most recently completed Reserve Report
after giving effect to exploration and production activities, acquisitions,
dispositions and production.  In the event that such Mortgaged Properties do not
represent (x) at all times prior to the Merge Trigger Date, at least 90% (by
value) of the Merge Assets and (y) at all times, at least 90% of such Engineered
Value, then: (i) other than in connection with the Borrowing Base redetermined
for fall 2017, the Borrower shall, and shall cause the Subsidiary Guarantors to,
grant, within thirty (30) days of delivery of the certificate required under
Section 8.11(c) (or such later date as may be acceptable to the Administrative
Agent), to the Collateral Agent as security for the Priority Lien Obligations a
first-priority Lien interest (subject to Excepted Liens other than Excepted
Liens described in clause (h) of such definition) on additional Oil and Gas
Properties evaluated in the most recently completed Reserve Report not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties that constitute Oil and Gas Properties will
represent (x) prior to the Merge Trigger Date, at least 90% (by value) of the
Merge Assets and (y) at all times, at least 90% of such Engineered Value, and
(ii) in connection with the Borrowing Base redetermined for fall 2017, the
Borrower shall, and shall

 

18

--------------------------------------------------------------------------------


 

 cause the Subsidiary Guarantors to, grant, within forty-five (45) days after
the Amendment No. 11 Effective Date (or such later date as may be acceptable to
the Administrative Agent), to the Collateral Agent as security for the Priority
Lien Obligations a first-priority Lien interest (subject to Excepted Liens other
than Excepted Liens described in clause (h) of such definition) on additional
Oil and Gas Properties evaluated in the most recently completed Reserve Report
not already subject to a Lien of the Security Instruments such that after giving
effect thereto, the Mortgaged Properties that constitute Oil and Gas Properties
will represent (x) prior to the Merge Trigger Date, at least 90% (by value of
the Merge Assets and (y) at all times, at least 90% of such Engineered Value. 
All such Liens will be created and perfected by and in accordance with the
provisions of deeds of trust, security agreements and financing statements or
other Security Instruments, all in form and substance reasonably satisfactory to
the Collateral Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.  In order to
comply with the foregoing, if any Restricted Subsidiary places a Lien on its Oil
and Gas Properties and such Restricted Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.13(b).

 

(b)           The Borrower shall promptly cause each of its Domestic
Subsidiaries (other than Excluded Subsidiaries and Unrestricted Subsidiaries) to
guarantee the Indebtedness pursuant to the Guarantee Agreement and the Security
Agreement.  In connection with any such guaranty, the Borrower shall promptly,
but in any event no later than 30 days after the formation, acquisition or
designation or redesignation as a Restricted Subsidiary (or other similar event)
of any such Subsidiary (or such later date as may be acceptable to the
Administrative Agent), (i) cause such Subsidiary to execute and deliver
supplements to the Guarantee Agreement and the Security Agreement, (ii) cause
all of the Equity Interests of such Subsidiary to be pledged to the Collateral
Agent, for the benefit of the Priority Lien Secured Parties, and to the extent
such Equity Interests are certificated, cause such original stock or other
certificates evidencing such Equity Interests, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof, to be delivered to the Collateral Agent, and
(iii) cause such Subsidiary to execute and deliver such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent.

 

(c)           Notwithstanding anything to the contrary herein or in any Loan
Document, if any Lien or guaranty is required to secure or guarantee any Junior
Debt or any Senior Secured Note, Jones Parent and the Borrower shall, and shall
cause each of its Subsidiaries to, provide analogous guaranties to the
Administrative Agent and grant to the Collateral Agent, and perfect, a senior
Lien on the same Property for the benefit of the Priority Lien Secured Parties
during at least the same period of time as required for such Junior Debt or
Senior Secured Note so that, so long as such Debt is outstanding, no obligor is
obligated with respect to such Debt that is not obligated with respect to the
Indebtedness, and no Property shall serve as collateral securing such Debt that
is not also serving as Collateral securing the Indebtedness of a senior basis.

 

(bb)         Section 8.14 of the Credit Agreement (ERISA Compliance) is hereby
amended by adding the following new sentence at the end thereof:

 

19

--------------------------------------------------------------------------------


 

The foregoing provisions of this Section 8.14 shall cease to apply from and
after the Merge Trigger Date unless otherwise requested by the Administrative
Agent from time to time thereafter.

 

(cc)         Section 8.15 of the Credit Agreement (Swap Agreements) is hereby
amended by adding the following new sentence at the end thereof:

 

The foregoing provisions of this Section 8.15 shall cease to apply from and
after the Merge Trigger Date.

 

(dd)         Section 8.16 of the Credit Agreement (Marketing Activities) is
hereby amended by adding the following new sentence at the end thereof:

 

The foregoing provisions of this Section 8.16 shall cease to apply from and
after the Merge Trigger Date.

 

(ee)         Section 8.17 of the Credit Agreement (Designation of Senior Debt)
is hereby amended by (i) replacing, in each instance therein, the word
“Subsidiary” with the words “Subsidiary Guarantor” and (ii) replacing the word
“Indebtedness” therein with the word “Obligations”.

 

(ff)          Section 8.18 of the Credit Agreement (Deposit Accounts) is hereby
amended by amending and restating such section to read as follows:

 

Section 8.18         Deposit Accounts.  The Borrower shall, and shall cause each
of the Subsidiary Guarantors to, by no later than 60 days after the Amendment
No. 10 Effective Date (or such later date as the Administrative Agent may
reasonably agree), cause all of its deposit accounts and securities accounts
(other than Excluded Accounts) to be subject to Account Control Agreements. 
From and after the Amendment No. 10 Effective Date, the Borrower shall, and
shall cause each of the Subsidiary Guarantors to, enter into an Account Control
Agreement with respect to each of its deposit accounts and securities accounts
(other than Excluded Accounts) established after the Amendment No. 10 Effective
Date, in each case within 30 days (or such longer period as the Administrative
Agent may reasonably agree) after the establishment thereof.

 

(gg)         Section 9.01 of the Credit Agreement (Financial Covenants) is
hereby amended by amending and restating such section to read as follows:

 

Section 9.01         Financial Covenants.  Until the Merge Trigger Date,

 

(a)           Total Leverage Ratio.  Jones Parent will not permit the Total
Leverage Ratio, as of the last day of each fiscal quarter, commencing with the
fiscal quarter ending March 31, 2019, to be greater than (i) 5.25 to 1.00 for
the fiscal quarter ending March 31, 2019, (ii) 5.00 to 1.00 for the fiscal
quarter ending June 30, 2019, (iii) 4.75 to 1.00 for the fiscal quarter ending
September 30, 2019, (iv) 4.50 to 1.00 for the fiscal quarter ending December 31,
2019, and (v) 4.00 to 1.00 for each fiscal quarter ending on or after March 31,
2020;

 

20

--------------------------------------------------------------------------------


 

(b)                                 Current Ratio.  Jones Parent will not permit
the ratio of (i) consolidated current assets of Jones Parent and its
Consolidated Subsidiaries (including the unused amount of the total Commitments,
but excluding non-cash assets under FAS 133) to (ii) consolidated current
liabilities of Jones Parent and its Consolidated Subsidiaries (excluding
(A) non-cash obligations under FAS 133, and (B) current maturities under this
Agreement), as of the last day of each fiscal quarter, commencing with the
fiscal quarter ended September 30, 2014 to be less than 1.0 to 1.0; and

 

(c)                                  Senior Secured Leverage Ratio.  Jones
Parent will not permit the Senior Secured Leverage Ratio, as of the last day of
each fiscal quarter, commencing with the fiscal quarter ending March 31, 2019,
to be greater than 2.25 to 1.00.

 

(hh)                          Section 9.02(e) of the Credit Agreement (Debt) is
hereby amended by replacing the words “Guarantee and Collateral Agreement”
therein with the words “Guarantee Agreement”.

 

(ii)                                  Section 9.02(h) of the Credit Agreement
(Debt) is hereby amended by amending and restating such subsection to read as
follows:

 

(h)                                 unsecured Debt of the Borrower or any
Subsidiary Guarantor evidenced by bonds, debentures, notes or other similar
instruments (including any Permitted Refinancing Debt in respect thereof);
provided that, (i) the scheduled maturity date of such Debt shall not be earlier
than one year after the Maturity Date, (ii) such Debt shall not have any
amortization or other requirement to purchase, redeem, retire, defease or
otherwise make any payment in respect thereof, other than at scheduled maturity
thereof and mandatory prepayments or puts triggered upon change in control, sale
of all or substantially all assets and certain asset sales, in each case which
are customary with respect to such type of Debt, (iii) the aggregate principal
amount of such Debt incurred, assumed or created prior to the Amendment No. 12
Effective Date shall not exceed $750,000,000, and the aggregate principal amount
of such Debt incurred, assumed or created after the Amendment No. 12 Effective
Date shall not exceed $150,000,000, and (iv) the agreements and instruments
governing such Debt shall not contain (A) any financial maintenance covenants
that are more restrictive than those in this Agreement or any other affirmative
or negative covenants that are, taken as a whole, materially more restrictive
than those set forth in this Agreement; provided that the inclusion of any
covenant that is customary with respect to such type of Debt and that is not
found in this Agreement shall not be deemed to be more restrictive for purposes
of this clause (A), (B) any restriction on the ability of the Borrower or any of
its Restricted Subsidiaries to amend, modify, restate or otherwise supplement
this Agreement or the other Loan Documents (other than as to the maximum
principal amount of Debt to be incurred hereunder), (C) any restrictions on the
ability of any Restricted Subsidiary of the Borrower to guarantee the
Indebtedness to the extent the Indebtedness is permitted thereunder, provided
that a requirement that any such Restricted Subsidiary also guarantee such Debt
shall not be deemed to be a violation of this clause (C), or (D) any
restrictions on the ability of any Restricted Subsidiary or the Borrower to
pledge assets as collateral security for the Priority Lien Obligations pursuant
to the Collateral Agency Agreement to the extent such Priority Lien Obligations
are permitted thereunder and (v) as to such Debt that refinances,

 

21

--------------------------------------------------------------------------------


 

replaces, defeases, discharges, refunds or otherwise retires existing Debt, such
new Debt is Permitted Refinancing Debt; and

 

(jj)                                Section 9.02(i) of the Credit Agreement
(Debt) is hereby amended by amending and restating such subsection to read as
follows:

 

(i)                                    secured Debt of the Borrower or any
Subsidiary Guarantor evidenced by bonds, debentures, notes or other similar
instruments; provided that, (i) the scheduled maturity date of such Debt shall
not be earlier than six months after the Maturity Date (as in effect on the date
of incurrence of such Debt), (ii) such Debt shall not have any amortization or
other requirement to purchase, redeem, retire, defease, establish a sinking fund
or otherwise make any payment in respect thereof, other than at scheduled
maturity thereof and mandatory prepayments or puts triggered upon change in
control, sale of all or substantially all assets and certain asset sales, in
each case which are customary with respect to such type of Debt,
(iii) [Reserved], (iv) such Debt shall be subject to, and designated as “Junior
Lien Debt” under, the Intercreditor Agreement, and the Intercreditor Agreement
shall have been executed and entered into by the parties thereto; (v) upon the
incurrence of any such Debt, the Borrowing Base shall be automatically reduced
in accordance with, and to the extent required by, Section 2.07(e), (vi) the
incurrence of such Debt shall be permitted under all agreements and instruments
governing Junior Debt or Senior Secured Notes and in effect on the date of such
incurrence (without giving effect to any amendment thereto, or consent or waiver
thereof, being obtained in connection with such incurrence that required the
payment of any amount by Jones Parent or any Restricted Subsidiaries (other than
usual and customary reimbursement of related out-of-pocket third party expenses)
or that required any other consideration that is materially adverse to Jones
Parent or any Restricted Subsidiaries), (vii) after giving effect to the
incurrence of such Debt and any substantially concurrent repayment of Debt, and
any reduction of the Borrowing Base provided for in Section 2.07(e) with respect
thereto, no Borrowing Base Deficiency shall exist, (viii) after giving effect to
the incurrence of such Debt and any substantially concurrent repayment of Debt,
Jones Parent shall be in pro forma compliance with each of Sections 9.01(a),
(b) and (c), as applicable, and calculated as of the last day of the fiscal
quarter immediately preceding the incurrence of such Debt and for which
financial statements are available, (ix) no Default or Event of Default shall
exist, (x) the agreements and instruments governing such Debt shall not contain
(A) any financial maintenance covenants that are more restrictive than those in
this Agreement or any other affirmative or negative covenants that are, taken as
a whole, materially more restrictive than those set forth in this Agreement;
provided that the inclusion of any covenant that is customary with respect to
such type of Debt and that is not found in this Agreement shall not be deemed to
be more restrictive for purposes of this clause (A), (B) any restriction on the
ability of the Borrower or any Restricted Subsidiaries to amend, modify, restate
or otherwise supplement this Agreement or the other Loan Documents (other than
as to the maximum principal amount of Debt to be incurred hereunder), (C) any
restrictions on the ability of any Restricted Subsidiary of the Borrower to
guarantee the Indebtedness to the extent the Indebtedness is permitted
thereunder, provided that a requirement that any such Restricted Subsidiary also
guarantee such Debt shall not be deemed to be a violation of this clause (C), or
(D) any restrictions on the ability of any Restricted Subsidiary or the Borrower
to pledge assets as collateral security for the Priority Lien Obligations
pursuant to the Collateral Agency Agreement to the extent such Priority Lien
Obligations are permitted thereunder, and (xi) as to

 

22

--------------------------------------------------------------------------------


 

such Debt that refinances, replaces, defeases, discharges, refunds or otherwise
retires existing Debt, such new Debt is Permitted Refinancing Debt;

 

(kk)                          Section 9.02 of the Credit Agreement (Debt) is
hereby amended by (i) re-lettering subsection (j) to become subsection (k) and
(ii) adding the following new subsection (j) therein:

 

(j)                                    Senior Secured Notes (together with any
Permitted Refinancing Debt thereof) in an aggregate principal amount not to
exceed $700,000,000 outstanding at any time; and

 

(ll)                                  Section 9.02 of the Credit Agreement
(Debt) is hereby amended by amending and restating the first paragraph therein
to read as follows:

 

The Borrower will not, and will not permit any of the Subsidiary Guarantors to,
incur, create, assume or suffer to exist any Debt, except, subject to the
limitations in the last sentence of this Section 9.02, the following:

 

(mm)                  Section 9.02 of the Credit Agreement (Debt) is hereby
amended by amending and restating the last paragraph therein to read as follows:

 

For the avoidance of doubt, when calculating the amount of Debt for purposes of
determining compliance with clause (b), (h), (i), (j) or (k) above, such
calculation shall not include any guarantee by a Credit Party in respect of
other Debt already included in such calculation.  Notwithstanding anything
herein to the contrary, including any of the foregoing clauses (a) — (k),
neither the Borrower nor Jones Parent will, and the Borrower will not permit any
of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness (as defined in the Senior Secured Notes Indenture) at any time in
reliance on clause (1) of the definition of “Permitted Debt” under the Senior
Secured Notes Indenture other than (A) “Cash Management Obligations” (as defined
in the Senior Secured Notes Indenture), (B) such Indebtedness under this
Agreement, and (C) such Indebtedness otherwise permitted above in this
Section 9.02 so long as (i) the Merge Designation has occurred, (ii) the
Borrowing Base is zero and (iii) there is no Borrowing Base Deficiency.

 

(nn)                          Section 9.03(a) of the Credit Agreement (Liens) is
hereby amended by amending and restating such subsection to read as follows:

 

(a)                                 Liens securing the payment of any
Indebtedness and any other Priority Lien Obligations (including the Senior
Secured Notes) created pursuant to the Security Instruments;

 

(oo)                          Section 9.03(f) of the Credit Agreement (Liens) is
hereby amended by replacing the words “an Intercreditor Agreement” therein with
the words “the Intercreditor Agreement”.

 

(pp)                          Section 9.04 of the Credit Agreement (Dividends,
Distributions and Redemptions) is hereby amended by amending and restating such
subsection to read as follows:

 

23

--------------------------------------------------------------------------------


 

Section 9.04                            Dividends, Distributions and
Redemptions.  The Borrower will not, and will not permit any of the Subsidiary
Guarantors to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment to its Equity Interest holders without the prior approval
of the Majority Lenders, except that: (a) the Borrower may declare and pay
dividends or distributions with respect to its Equity Interests payable solely
in additional Equity Interests of the Borrower (other than Disqualified Capital
Stock), (b) each Subsidiary may make Restricted Payments to the Borrower and to
any Subsidiaries of the Borrower that are Subsidiary Guarantors, (c)(i) from and
after the Amendment No. 8 Effective Date until March 31, 2015, the Borrower or
such Subsidiary Guarantor may make cash Restricted Payments in an aggregate
amount not to exceed $10,000,000 in respect of repurchases of its Equity
Interests from employees (and their heirs, estates and assigns) or from Jones
Parent in order for Jones Parent to repurchase its Equity Interests from
employees (and their heirs, estates and assigns), and (ii) from and after
April 1, 2015, the Borrower or such Subsidiary Guarantor may make cash
Restricted Payments in respect of repurchases of its Equity Interests from
employees (and their heirs, estates and assigns) or from Jones Parent in order
for Jones Parent to repurchase its Equity Interests from employees (and their
heirs, estates and assigns), in any case under this clause (ii), upon the death,
termination or disability of such employee in an aggregate amount under this
clause (ii) not to exceed an amount equal to (A) $5,000,000 minus (B) the
aggregate amount of cash Restricted Payments made in accordance with sub-clause
(c)(i), and, in any event, such amount shall be no less than $0, (d) the
Borrower may make Permitted Tax Distributions, (e) the Borrower may make
Permitted Payments in an aggregate amount not to exceed $5,000,000 in any fiscal
year, and (f) Borrower may declare and pay cash dividends or distributions to
Jones Parent in an aggregate amount not to exceed $5,000,000 in any fiscal year,
so long as after giving effect to such payment, (i) Liquidity is greater than or
equal to 10% of the Aggregate Maximum Credit Amounts then in effect and (ii) the
Total Leverage Ratio, after giving pro forma effect to such Restricted Payment,
is not greater than 3.50 to 1.00.

 

(qq)                          Section 9.05(m) of the Credit Agreement
(Investments, Loans and Advances) is hereby amended by replacing the word
“Subsidiary” in clause (i) therein with the words “Restricted Subsidiary”.

 

(rr)                                Section 9.05 of the Credit Agreement
(Investments, Loans and Advances) is hereby amended by (i) deleting the word
“and” at the end of subsection (p) therein, (ii) re-lettering subsection
(q) therein to become subsection (s), and (iii) adding the following new
subsection (q) and subsection (r) therein:

 

(q)                                 the contribution or transfer of all or any
portion of the Merge Assets to any Unrestricted Subsidiary (including the deemed
Investment of the Merge Assets held by any Subsidiary upon its designation as an
Unrestricted Subsidiary) on or after the Merge Trigger Date; provided that,
before and after giving effect thereto, (i) no Default exists and (ii) no
Borrowing Base Deficiency exists;

 

(r)                                   Investments made on or after the Merge
Trigger Date in Unrestricted Subsidiaries in an aggregate amount not to exceed
$75,000,000 (measured on the date each such Investment was made and without
giving effect to subsequent changes in value); provided that,

 

24

--------------------------------------------------------------------------------


 

before and after giving effect thereto, (i) no Default exists and (ii) no
Borrowing Base Deficiency exists; and

 

(ss)                              Section 9.08 of the Credit Agreement (ERISA
Compliance) is hereby amended by replacing the word “Except” therein with the
words “Until the Merge Trigger Date and except”.

 

(tt)                                Section 9.09 of the Credit Agreement (Sale
or Discount of Receivables) is hereby amended by replacing the word “Except”
therein with the words “Until the Merge Trigger Date and except”.

 

(uu)                          Section 9.10 of the Credit Agreement (Mergers,
Etc.) is hereby amended by (i) deleting the word “and” at the end of clause
(c) therein, (ii) replacing the “.” at the end of clause (d) with the word “and”
and (iii) adding the following new clause (e) to the end thereof:

 

(e)                                  the Borrower or any Subsidiary Guarantor
may consummate Investments permitted by Section 9.05(q).

 

(vv)                          Section 9.11(b) of the Credit Agreement (Sale of
Properties) is hereby amended by amending and restating such subsection to read
as follows:

 

(b)                                 Dispositions of undeveloped acreage,
including (x) any of the Merge Assets constituting undeveloped acreage and
(y) undeveloped acreage of the Credit Parties under any farmout agreements not
included in the most recent Reserve Report, and assignments in connection with
such farmouts and transfers; provided, that either (i) no Borrowing Base
Deficiency shall exist after giving effect to such Disposition (and any
Borrowing Base reduction required under Section 2.07(e)) or (ii) if a Borrowing
Base Deficiency exists after giving effect to such Disposition (and any
Borrowing Base reduction required under Section 2.07(e)), the Borrower shall,
substantially contemporaneously with such Disposition, prepay the Borrowings in
an aggregate principal amount at least equal to such Borrowing Base Deficiency,
and (B) if any Borrowing Base Deficiency remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to the remaining Borrowing Base Deficiency
to be held as cash collateral as provided in Section 2.08(j);

 

(ww)                      Section 9.11(d) of the Credit Agreement (Sale of
Properties) is hereby amended by amending and restating such subsection to read
as follows:

 

(d)                                 the Disposition of any Oil and Gas Property
or any interest therein or any Restricted Subsidiary owning Oil and Gas
Properties; provided that (i) in the case of any such Disposition, including any
such Disposition of any Merge Assets (but not including any such Disposition
that is a Specified Disposition), at least 75% of the consideration received in
respect of such Disposition shall be cash (it being understood that for purposes
of calculating such 75% for purposes of this clause (i) only, any securities,
notes or other consideration received by the Borrower or any Subsidiary
Guarantor in respect of such Disposition that could reasonably be expected to be
converted into cash within 90 days after such Disposition and which are, within
such 90 day period, converted by the Borrower or such Subsidiary Guarantor into
cash shall be deemed to be cash for purposes of this clause (i) to the extent of
the cash received in such

 

25

--------------------------------------------------------------------------------


 

conversion); (ii) in the case of any Specified Disposition, the cash
consideration received in respect of such Disposition shall be at least equal to
the greater of (A) 75% of the consideration received in respect of such
Disposition and (B) the value attributed to the Oil and Gas Properties subject
to such Specified Disposition, if any, in the then effective Borrowing Base;
(iii) the consideration received in respect of such Disposition shall be equal
to or greater than the fair market value of the Oil and Gas Property, interest
therein or Restricted Subsidiary subject of such Disposition (as reasonably
determined by the Borrower and, if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer certifying to that
effect), (iv) the Borrowing Base shall be reduced to the extent required under
Section 2.07(e) (any such Disposition for which there is such a Borrowing Base
reduction being referred to herein as a “Specified Disposition”), (iv) if a
Borrowing Base Deficiency exists or would result therefrom, the payments and
cash collateral requirements set forth in Section 3.04(c) shall have been made,
and (v) if any such Disposition is of a Restricted Subsidiary owning Oil and Gas
Properties, such Disposition shall include all the Equity Interests of such
Restricted Subsidiary;

 

(xx)                          Section 9.11 of the Credit Agreement (Sale of
Properties) is hereby amended by (i) re-lettering subsection (l) therein to
become subsection (o) and replacing the reference to “Section 9.11(l)” in such
subsection with a reference to “Section 9.11(o)” and (ii) adding the following
new subsection (l), subsection (m), and subsection (n) therein:

 

(l)                                    Dispositions of any of the Equity
Interests in any Unrestricted Subsidiary;

 

(m)                               Investments to the extent permitted under
Section 9.05(q);

 

(n)                                 Disposition of WAB Properties by the
Borrower or any of the Borrower’s Restricted Subsidiaries pursuant to the WAB
Drillco; and

 

(yy)                          Section 9.13 of the Credit Agreement
(Subsidiaries) is hereby amended by replacing the words “Subsidiary” and
“Subsidiaries” in the last sentence thereof with the words “Restricted
Subsidiary” and “Restricted Subsidiaries”, respectively.

 

(zz)                            Section 9.14 of the Credit Agreement (Negative
Pledge Agreements; Dividend Restrictions) is hereby amended by amending and
restating such section to read as follows:

 

Section 9.14                            Negative Pledge Agreements; Dividend
Restrictions.  The Borrower will not, and will not permit any of the Subsidiary
Guarantors to, incur, assume or suffer to exist any contract, agreement or
understanding (other than this Agreement or the Security Instruments) which in
any way prohibits or restricts the granting, conveying, creation or imposition
of any Lien on any of its Property in favor of the Collateral Agent or restricts
any Restricted Subsidiary from paying dividends or making distributions to the
Borrower or any Subsidiary Guarantor, or which requires the consent of or notice
to other Persons in connection therewith; provided, that the foregoing shall not
prevent (a) restrictions on the transfer of Equity Interests in joint ventures,
(b) customary non-assignment provisions in leases, licenses, permits and other
agreements entered into in the ordinary course of business, (c) in connection
with any Disposition of Property permitted hereunder, any restriction with
respect to such Property

 

26

--------------------------------------------------------------------------------


 

imposed under the agreement or agreements governing such Disposition,
(d) restrictions imposed by any Governmental Authority or under any Governmental
Requirement, (e) any restriction imposed on the granting, conveying, creation or
imposition of any Lien on any Property of a Credit Party imposed by any
contract, agreement or understanding related to the Liens permitted under clause
(c), (e) or (f) of Section 9.03 so long as such restriction only applies to the
Property permitted under such clauses to be encumbered by such Liens, (f) Lien
restrictions imposed by any contract, agreement or understanding related to Debt
permitted under Section 9.02(h) to the extent relating to the amount of
Indebtedness permitted to be secured by Liens thereunder, (g) any provision
contained in any contract, agreement or understanding related to Debt permitted
under Sections 9.02(h), (i) or (j) specifying that dividends or distributions
paid by any Restricted Subsidiary to holders of its Equity Interests shall be
paid on a pro rata basis, and (h) Lien restrictions imposed by any contract,
agreement or understanding related to any Junior Debt that is secured and not
otherwise covered in the preceding clauses of this Section 9.14, but only to the
extent such restrictions are acceptable to the Administrative Agent in its sole
discretion.

 

(aaa)                   Section 9.15 of the Credit Agreement (Gas Imbalances,
Take-or-Pay or Other Prepayments) is hereby amended by replacing the word “The”
at the beginning thereof with the words “Until the Merge Trigger Date, the”.

 

(bbb)                   Section 9.16 of the Credit Agreement (Swap Agreements)
is hereby amended by amending and restating such section to read as follows:

 

Section 9.16                            Swap Agreements.

 

(a)                                 Commodity Swap Agreements.  Until the Merge
Trigger Date:

 

(i)                                    Incurrence.  Subject to the additional
limitation in Section 9.16(a)(ii) (B) below, the Borrower will not, and will not
permit any of the Subsidiary Guarantors to, enter into any Swap Agreement for
speculative purposes or with a duration longer than five years from the date the
applicable Swap Agreement is entered into; provided that, the Hedged Volume in
any month, determined at the time such Swap Agreement is entered into and after
giving effect thereto (the “Measurement Date”), shall not exceed for each month
during the period during which such Swap Agreement is in effect, the greater of
(A) 100% of the anticipated projected production from proved, developed,
producing Oil and Gas Properties set forth in the most recently delivered
Reserve Report (subject to the following sentence), and (B) volumes set forth in
the grid below for the applicable period as determined (subject to the following
sentence) by reference to the Reserve Report most recently delivered to the
Administrative Agent:

 

Volumes Covered by Swap
Agreements

 

Applicable Period Covered By Swap
Agreements

100% of the anticipated projected production from proved Oil and Gas Properties

 

First 24 months after the Measurement Date

 

27

--------------------------------------------------------------------------------


 

Volumes Covered by Swap
Agreements

 

Applicable Period Covered By Swap
Agreements

85% of the anticipated projected production from proved Oil and Gas Properties

 

Months 25 — 60 after the Measurement Date

 

For purposes of entering into or maintaining Swap Agreement trades or
transactions under this Section 9.16(a)(i), forecasts of reasonably anticipated
production from the Borrower’s and its Restricted Subsidiaries’ proved Oil and
Gas Properties as set forth on the most recent Reserve Report delivered pursuant
to the terms of this Agreement shall be revised to account for any increase or
decrease therein anticipated because of information obtained by the Borrower or
any of its Restricted Subsidiaries subsequent to the publication of such Reserve
Report including the Borrower’s or any of its Restricted Subsidiaries’ internal
forecasts of production decline rates for existing wells and additions to or
deletions from anticipated future production from new wells and completed
acquisitions coming on stream or failing to come on stream.

 

(ii)  Maintenance.  If, after the end of any calendar month, commencing with the
calendar month ending October 31, 2014, the Borrower determines that the Hedged
Volume for such calendar month exceeded the Actual Production Volume for such
month, then (A) the Borrower shall (1) promptly notify the Administrative Agent
(but in any event within 21 days of such month end), and (2) if requested by the
Administrative Agent, within 30 days after such request, effect (or cause the
applicable Subsidiary Guarantor to effect) such Swap Terminations to the extent
necessary to cause the Hedged Volume not to exceed 100% of reasonably
anticipated projected production from Oil and Gas Properties of the Borrower and
its Restricted Subsidiaries for the succeeding calendar months; and (B) as to
any particular commodity (including substitutes therefor as provided in the
penultimate sentence of this Section 9.16(a)) which is over-hedged for any
calendar month, the Borrower will not, and will not permit any of the Subsidiary
Guarantors to, enter into any Swap Agreement in respect of such commodity until
the Borrower is in compliance with each of the requirements in the immediately
preceding clause (A) or the Administrative Agent otherwise consents.

 

The requirements in clauses (i) and (ii) of this Section 9.16(a) (x) shall be
determined with volumes of oil, volumes of gas and volumes of natural gas
liquids calculated separately and (y) shall not apply to basis differential
swaps on volumes already hedged pursuant to other Swap Agreements or to put
options and price floors (including floors embedded in participating swaps or
other similar transactions to the extent not offset by calls) for Hydrocarbons
with respect to which the Borrower or any Subsidiary Guarantor is the buyer of
such put options or price floors.  Furthermore, so long as the Borrower and the
Subsidiary Guarantors properly identify and consistently report such Swap
Agreements in the production reports required under Section 8.01(m), the
Borrower may utilize Swap Agreements covering crude oil as a substitute for
hedging natural gas liquids on an Economic BOE (as defined below) basis;
provided that, (A) in determining compliance with Section 9.16(a)(i) above, the
Borrower shall use the Economic BOE in effect at the time the Swap Agreement is
entered into and (B) in determining compliance with Section 9.16(a)(ii) above,
the Borrower shall use the Economic BOE in effect at the time of calculation
(and not at the time the applicable Swap Agreement was entered into).  “Economic

 

28

--------------------------------------------------------------------------------


 

BOE” means the volume of crude oil (measured in barrels) of the Borrower’s and
Subsidiary Guarantors’ production that has the equivalent value (in dollars) to
one barrel of natural gas liquids of the Borrower’s and Subsidiary Guarantors’
production as determined on a trailing twelve month basis.

 

(b)  Interest Swap Agreements.  Until the Merge Trigger Date, the Borrower will
not, and will not permit any of the Subsidiary Guarantors to, enter into any
Swap Agreement in respect of interest rates other than such Swap Agreements
(i) with an Approved Counterparty, (ii) with a duration that does not extend
beyond the Maturity Date and (iii) which effectively convert interest rates from
floating to fixed, the notional amounts of which (when aggregated with all other
Swap Agreements of the Borrower and the Subsidiary Guarantors then in effect
effectively converting interest rates from floating to fixed) do not exceed 75%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a floating rate, using the same index used to
determine floating rates of interest on the indebtedness to be hedged.

 

(c)  Limitations.  Notwithstanding anything herein to the contrary (i) in no
event shall any Swap Agreement contain any requirement, agreement or covenant
for the Borrower or any of the Subsidiary Guarantors to post collateral
(including a letter of credit) or margin to secure their obligations under such
Swap Agreement or to cover market exposures; provided that, this clause
(c) shall not prevent a Hedge Bank from requiring the obligations under its Swap
Agreement with any Credit Party to be secured by the Liens granted to the
Administrative Agent under the Security Instruments pursuant to such Security
Instruments, and (ii) the Borrower will not, and will not permit any of the
Subsidiary Guarantors to, enter into any Swap Agreement in respect of
commodities other than such Swap Agreements entered into with Approved
Counterparties.

 

(d)  Acquisition Swap Agreements.  Until the Merge Trigger Date:

 

(i)  Notwithstanding anything in Section 9.16(a) to the contrary but subject to
clause (iii) below, the Borrower and each Subsidiary Guarantor may enter into
commodity Swap Agreements with an Approved Counterparty having notional volumes
in excess of the amounts set forth in Section 9.16(a)(i) (such Swap Agreements
being “Acquisition Swap Agreements”) in anticipation of the acquisition of Oil
and Gas Properties in a transaction not prohibited by this Agreement (any such
Oil and Gas Properties being referred to herein as the “Target Oil and Gas
Properties” and any such acquisition being referred to herein as a “Subject
Acquisition”) if (x) the Borrower or such Subsidiary Guarantor, as applicable,
has entered into a definitive purchase and sale agreement for such Target Oil
and Gas Properties, (y) the tenor of any such Acquisition Swap Agreement does
not exceed a period of beginning on the expected closing date of such Subject
Acquisition equal to the remainder of the calendar year in which such
Acquisition Swap Agreements are entered into plus the next 5 calendar years and
(z) the aggregate notional volume of commodities covered under all of the
Acquisition Swap Agreements with respect to any Subject Acquisition in any
month, determined on the Measurement Date with respect thereto, shall not exceed
for each month during the period during which such Acquisition Swap Agreement is
in effect, the greater of (A) 100% of the

 

29

--------------------------------------------------------------------------------


 

Projected Target Property PDP Volumes and (B) the volumes set forth in the grid
below for the applicable period as determined by the Borrower’s internal
engineers as proved reserves:

 

Volumes Covered by
Acquisition Swap Agreements

 

Applicable Period Covered by
Acquisition Swap Agreements

100% of the anticipated projected production from proved Target Oil and Gas
Properties

 

First 24 months after acquisition of Target Oil and Gas Properties

85% of the anticipated projected production from proved Target Oil and Gas
Properties

 

Months 25 — 60 after acquisition of Target Oil and Gas Properties

 

The requirements in this clause (i) shall (x) be determined with volumes of oil,
volumes of gas and volumes of natural gas liquids calculated separately and
(y) not apply to basis differential swaps on volumes already hedged pursuant to
other Acquisition Swap Agreements or to put options and price floors (including
floors embedded in participating swaps or other similar transactions to the
extent not offset by calls) for Hydrocarbons with respect to which the Borrower
or any Subsidiary Guarantor is the buyer of such put options or price floors.

 

(ii)  Subject to the terms of clause (iii) below, with respect to Target Oil and
Gas Properties, (x) the aggregate notional volume of commodities covered under
all Acquisition Swap Agreements with respect to such Target Oil and Gas
Properties shall not be included in any determination of “Hedged Volume” for
purposes of determining compliance with Section 9.16(a) above, and (y) actual
volumes of production from such Target Oil and Gas Properties shall not be
included in any calculation of “Actual Production Volumes” for purposes of
determining compliance with Section 9.16(a) above.

 

(iii)  With respect to each Subject Acquisition, from and after the earlier to
occur of (A) the consummation of such Subject Acquisition and (B) the 90th day
after the date on which the definitive purchase and sale agreement for such
Subject Acquisition was entered into by the Borrower or any Guarantor, the
Borrower shall be required to comply with Section 9.16(a) without giving effect
to any of the provisions of clause (ii) above; provided that (x) if such Subject
Acquisition is not consummated on or before the 90th day after the date on which
the definitive purchase and sale agreement for such Subject Acquisition was
entered into, any Reserve Report containing information with respect to the
Target Oil and Gas Properties shall be deemed not to include such information
and (y) if such Subject Acquisition is consummated on or before the 90th day
after the date on which the definitive purchase and sale agreement for such
Subject Acquisition was entered into, the actual volumes of production from the
Target Oil and Gas Properties shall be fully taken into account for purposes of
calculating Actual Production Volumes as if such Subject Acquisition had been
consummated on the first day of the three-month period covered by the
Quarter-End Production Report most recently delivered prior to the consummation
of such Subject Acquisition pursuant to Section 8.01(m).

 

(ccc)                      Section 9.17 of the Credit Agreement (Change in
Business; Corporate Structure; Accounting Changes) is hereby amended by amending
and restating such section to read as follows:

 

30

--------------------------------------------------------------------------------


 

Section 9.17                            Change in Business; Corporate Structure;
Accounting Changes.

 

(a)                                 Each of the Borrower and the Subsidiary
Guarantors shall not, and shall not permit any Restricted Subsidiary to, engage
in any business or activity other than (i) the business of the exploration for,
and development, acquisition, and the production of Oil and Gas Properties,
(ii) the business of marketing, processing, treating, gathering, and upstream
transportation of Oil and Gas Properties produced by the Borrower and its
Restricted Subsidiaries; (iii) developing raw land acquired or leased by the
Borrower or its Restricted Subsidiaries in conjunction with the activities
described in clause (i) or (ii) above, and remediating such land for resale; and
(iv) the business of providing services to support any of the Borrower’s or its
Restricted Subsidiary’s activities described in clause (i), (ii) or
(iii) above.  The Borrower and Jones Parent shall not, and shall not permit any
Restricted Subsidiary to engage in any activity or business, or acquire or make
any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties or businesses, in any
event, which are not located within the geographical boundaries of the United
States or the offshore area in the Gulf of Mexico over which the United States
of America asserts jurisdiction.

 

(b)                                 Each of the Borrower and the Guarantors
shall not, and shall not permit any Restricted Subsidiary to, alter, amend or
modify in any manner materially adverse to the Lenders any of its Organizational
Documents.  In any event, the Borrower shall not permit any Restricted
Subsidiary to (i) if such Subsidiary is a limited liability company, amend its
limited liability company agreement to “opt in” to “security” status in
accordance with Section 8.103 of the UCC or (ii) evidence its Equity Interests
with a certificate without, in each case, the prior consent of the
Administrative Agent.

 

(c)                                  Except as set forth in Section 1.05, the
Borrower and the Guarantors shall not, and shall not permit any Restricted
Subsidiary to, make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change the fiscal year of the Borrower
or of any Restricted Subsidiary.

 

(ddd)                   Section 9.20 of the Credit Agreement (Prepayment of
Certain Debt and Other Obligations; Amendment of Terms) is hereby amended by
amending and restating such section to read as follows:

 

Section 9.20                            Prepayment of Certain Debt and Other
Obligations; Amendment of Terms.

 

(a)                                 Neither the Borrower nor Jones Parent shall,
and Jones Parent shall not permit any of its Restricted Subsidiaries to, prepay,
redeem, purchase, defease, establish a sinking fund or otherwise satisfy prior
to the scheduled maturity thereof in any manner the principal amount of any
Junior Debt or any Senior Secured Note (a “Debt Prepayment”) other than:

 

(i)                                    any Debt Prepayment made in exchange for,
or with the net cash proceeds of, a substantially concurrent issuance of Equity
Interests of Jones Parent (other than Disqualified Capital Stock) so long as
(x) there is no Default or Event of Default, (y) there

 

31

--------------------------------------------------------------------------------


 

is no Borrowing Base Deficiency, and (z) Availability after giving effect
thereto is an amount greater than or equal to 75% of the then effective
aggregate Commitments;

 

(ii)                                any Debt Prepayment made with the proceeds
of, or in exchange for, Permitted Refinancing Debt that is permitted under this
Agreement but only to the extent the net Interest Expense for the 12-month
period after the consummation of such transaction, after giving pro forma effect
to such Debt Prepayment is no greater than the net Interest Expense for such
period had such Debt Prepayment not occurred and, at least three Business Days
prior to effecting such Debt Prepayment the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower certifying a calculation of such net Interest Expense before and
after giving effect to such Debt Prepayment in such detail reasonably acceptable
to the Administrative Agent; and

 

(iii)                            any other Debt Prepayment made with the
proceeds of, or in exchange for, Senior Secured Notes or Junior Debt issued by
the Borrower or any Credit Party so long as (A) after giving pro forma effect
thereto, the Consolidated Cash Balance shall not be less than $50,000,000, and
(B) the aggregate amount of all Debt Prepayments permitted under this clause
(iii) shall not exceed an amount equal to (x) aggregate principal amount of
Senior Secured Notes and Junior Debt issued by the Borrower or any Credit Party
on the Amendment No. 12 Effective Date to effect Amendment No. 12 and thereafter
minus (y) $450,000,000.

 

(b)                                 Neither the Borrower nor Jones Parent shall,
and Jones Parent shall not permit any Restricted Subsidiaries to, amend, modify
or waive, in any manner which is materially adverse to the Lenders, any
provision of any agreement or instrument governing Junior Debt or any Senior
Secured Note without the prior written consent of the Administrative Agent
(other than (i) supplemental indentures to add guarantors as required thereby or
(ii) to the extent any such provision, as so amended, modified or waived, would
have been permitted hereunder had it been included in the agreement or
instrument governing such Junior Debt or Senior Secured Note at the initial
incurrence thereof, but in any event, no such amendment, modification or waiver
shall increase the rate of interest thereon in a manner materially less
favorable to Jones Parent or any Restricted Subsidiaries as compared to market
terms for issuers of similar size and credit quality given the then prevailing
market conditions as reasonably determined by Jones Parent, or shorten any
interval for payment of interest thereon).

 

(eee)                      Section 10.01(k) of the Credit Agreement (Events of
Default) is hereby amended by replacing the reference to “$35,000,000” therein
with a reference to “$10,000,000”.

 

(fff)                         Section 10.01(m) of the Credit Agreement (Events
of Default) is hereby amended by replacing the reference to “$35,000,000”
therein with a reference to “$10,000,000”.

 

(ggg)                      Section 10.01(o) of the Credit Agreement (Events of
Default) is hereby amended by amending and restating such subsection to read as
follows:

 

(o)                                 any material provision of the Intercreditor
Agreement shall, for any reason (other than an amendment, consent or termination
of the Intercreditor Agreement entered

 

32

--------------------------------------------------------------------------------


 

into in accordance with the terms thereof), cease to be valid and binding or
otherwise cease to be in full force and effect against any holder of the
applicable Junior Debt or any representative of such holders.

 

(hhh)                   Section 10.01(p) of the Credit Agreement (Events of
Default) is hereby amended by (i) re-lettering such subsection to become
subsection (q) and (ii) amending and restating such new subsection (q) to read
as follows:

 

(q)                                 any “Event of Default” (or comparable
defined term) under any agreement or instrument governing any Junior Debt or any
Senior Secured Note shall have occurred.

 

(iii)                               Section 10.01 of the Credit Agreement
(Events of Default) is hereby amended by adding the following new subsection
(p) therein:

 

(p)                                 any material provision of the Collateral
Agency Agreement shall, for any reason (other than an amendment, consent or
termination of the Collateral Agency Agreement entered into in accordance with
the terms thereof), cease to be valid and binding or otherwise cease to be in
full force and effect against any holder of the applicable Senior Secured Note
or any representative of such holders.

 

(jjj)                            Section 11.10 of the Credit Agreement
(Authority of Administrative Agent to Release Collateral and Liens) is hereby
amended by (i) amending and restating the title of such section to read
“Authority of Collateral Agent to Release Collateral and Liens” and
(ii) amending and restating subsection (a) to read as follows:

 

(a)                                 Each Lender, the Issuing Bank and each other
Secured Party (by their acceptance of the benefits of any Lien encumbering the
Mortgaged Property) hereby authorizes the Administrative Agent and the
Collateral Agent to release any collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents and the documents governing
the Senior Secured Notes, including, without limitation, any collateral held by
a Subsidiary upon the designation of such Subsidiary as an Unrestricted
Subsidiary in accordance with the terms of this Agreement.  Each Lender, the
Issuing Bank and each other Secured Party (by their acceptance of the benefits
of any Lien encumbering the Mortgaged Property) hereby authorizes the
Administrative Agent and the Collateral Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.11 or is otherwise authorized by the terms of the Loan Documents
but only so long as such transaction is also permitted under the documents
governing the Senior Secured Notes.  Upon the request of the Administrative
Agent or the Collateral Agent, the Secured Parties will confirm in writing the
Administrative Agent’s or the Collateral Agent’s, as applicable, authority to
release particular types or items of Collateral pursuant to this Section 11.10.

 

(kkk)                   Annex I to the Credit Agreement (List of Maximum Credit
Amounts) is hereby deleted in its entirety and replaced with Annex I attached
hereto.

 

33

--------------------------------------------------------------------------------


 

(lll)                               Exhibit B to the Credit Agreement (Form of
Borrowing Request) is hereby deleted in its entirety and replaced with Exhibit B
attached hereto.

 

(mmm)       Exhibit D to the Credit Agreement (Form of Compliance Certificate)
is hereby deleted in its entirety and replaced with Exhibit D attached hereto.

 

Section 6.                                          Credit Parties
Representations and Warranties.  Each Credit Party represents and warrants that:
(a) after giving effect to this Agreement, the representations and warranties of
the Borrower and the Guarantors contained in the Amended Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any such
representation or warranty that already is qualified or modified by materiality
in the text thereof) on and as of the Effective Date as if made on as and as of
such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) as of
such earlier date; (b) after giving effect to this Agreement, no Event of
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate or limited liability
company power and authority of such Credit Party and have been duly authorized
by appropriate corporate or limited liability company action and proceedings;
(d) this Agreement constitutes the legal, valid, and binding obligation of such
Credit Party enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(e) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure the Indebtedness (as
such Indebtedness may be increased as a result of the transactions contemplated
hereby).

 

Section 7.                                          Conditions to
Effectiveness.  This Agreement shall become effective on the Effective Date and
enforceable against the parties hereto upon the occurrence of the following
conditions precedent on or before February 16, 2018:

 

(a)                                 The Administrative Agent, the Arranger and
the Lenders shall have received, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower under the Amended Credit Agreement (including, without
limitation, the reasonable fees and expenses of Bracewell LLP, as special
counsel to the Administrative Agent).

 

(b)                                 Any combination of Senior Secured Notes (as
defined in the Amended Credit Agreement) and Junior Lien Debt (as defined in the
Amended Credit Agreement) shall have been issued by the Borrower in an aggregate
principal amount no less than $400,000,000 and no greater than $700,000,000 and
subject to (i) in the case of Senior Secured Notes, an indenture agreement form
and substance reasonably acceptable to the Administrative Agent (it being agreed
that (x) an indenture that is in substantial conformity with the draft
Description of Notes presented to the Administrative Agent and its counsel by
email around 9:50 a.m. (Houston time) on February 8, 2018 and that is otherwise
customary would be acceptable to the Administrative

 

34

--------------------------------------------------------------------------------


 

Agent and (y) any change to a term used in the Collateral Agency Agreement or
the Intercreditor Agreement by cross-referenced to such term in the Indenture
(including “Permitted Debt”) is deemed to be not in substantial conformity with
the draft Description of Notes described above unless such changes are
ministerial in nature, correction of a clerical error or otherwise immaterial as
determined by the Administrative Agent), and (ii) in the case of Junior Lien
Debt, an indenture or note purchase agreement in form and substance reasonably
acceptable to the Administrative Agent.

 

(c)                                  The Administrative Agent shall have
received true and complete copies of the documents governing the Senior Secured
Notes and the Junior Lien Debt referred to in clause (b) above, certified as
such by a Responsible Officer of the Borrower.

 

(d)                                 The Administrative Agent shall have received
the Collateral Agency Agreement (as defined in the Amended Credit Agreement) in
substantially the form attached hereto as Exhibit 1 and, if applicable, the
Intercreditor Agreement in substantially the form attached hereto as Exhibit 2,
in any case, fully executed and delivered by the parties thereto.

 

(e)                                  The Borrower shall have repaid the Loans in
such amount necessary to cause the aggregate outstanding amount of the LC
Exposure and Loans on the Effective Date to be no greater than $25,000,000.

 

(f)                                   The Administrative Agent shall have
received from the Borrower and the requisite Lenders counterparts (in such
number as may be requested by the Administrative Agent) of this Agreement signed
on behalf of such party.

 

(g)                                  The Administrative Agent shall have
received (i) fully executed GCA and Security Agreement Amendments,
(ii) customary corporate resolutions, organizational documents and due diligence
items certified by a Responsible Officer of Jones Energy Finance Corp. as
requested by the Administrative Agent and (iii) all documentation and other
information that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Act, as requested by the Administrative Agent.

 

Section 8.                                          Acknowledgments and
Agreements.

 

(a)                                 The Borrower acknowledges that on the date
hereof all outstanding Indebtedness is payable in accordance with its terms and
the Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto.

 

(b)                                 The Administrative Agent, the Issuing Bank,
and the Lenders hereby expressly reserve all of their rights, remedies, and
claims under the Loan Documents, as amended hereby.  This Agreement shall not
constitute a waiver or relinquishment of (i) any Default or Event of Default
under any of the Loan Documents, as amended hereby, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, as amended hereby,
(iii) any rights or remedies of the Administrative Agent, the Issuing Bank, or
any Lender with respect to the Loan Documents, as amended hereby, or (iv) the
rights of the Administrative Agent, the Issuing Bank,

 

35

--------------------------------------------------------------------------------


 

or any Lender to collect the full amounts owing to them under the Loan
Documents, as amended hereby.

 

(c)                                  The Borrower, each Guarantor, the
Administrative Agent, the Issuing Bank and each Lender do hereby adopt, ratify,
and confirm the Credit Agreement, as amended hereby, and acknowledge and agree
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and the Borrower and each Guarantor acknowledge and agree that their
respective liabilities and obligations under the Credit Agreement, as amended
hereby, the Guarantee and Collateral Agreement, and the other Loan Documents are
not impaired in any respect by this Agreement.

 

(d)                                 From and after the Effective Date, all
references to the Credit Agreement in the Loan Documents shall mean the Credit
Agreement, as amended by this Agreement.  This Agreement is a Loan Document for
the purposes of the provisions of the other Loan Documents.

 

Section 9.                                          Reaffirmation of the
Guaranty.  Each Guarantor hereby ratifies, confirms, acknowledges and agrees
that its obligations under the Guarantee and Collateral Agreement are in full
force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Obligations (as
defined in the Guarantee and Collateral Agreement), as such Obligations may have
been amended by this Agreement, and its execution and delivery of this Agreement
does not indicate or establish an approval or consent requirement by such
Guarantor under the Guarantee and Collateral Agreement in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

 

Section 10.                                   Counterparts.  This Agreement may
be signed in any number of counterparts, each of which shall be an original and
all of which, taken together, constitute a single instrument.  This Agreement
may be executed by facsimile or PDF electronic mail signature, and all such
signatures shall be effective as originals.

 

Section 11.                                   Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted pursuant to the Credit
Agreement.

 

Section 12.                                   Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 13.                                   Governing Law.  This Agreement
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of Texas.

 

Section 14.                                   Collateral Agency Agreement;
Intercreditor.  The Administrative Agent is hereby authorized on behalf of the
Lenders for the Lenders and its Affiliates that are Secured Parties to enter
into the Collateral Agency Agreement and the Intercreditor Agreement

 

36

--------------------------------------------------------------------------------


 

(each as defined in the Amended Credit Agreement).  A copy of the Collateral
Agency Agreement and the form of Intercreditor Agreement are attached hereto as
Exhibit 1 and Exhibit 2, respectively.  Each Lender and each other Secured Party
(by receiving the benefits thereunder and of the Collateral) acknowledges and
agrees to the terms of the Collateral Agency Agreement and the Intercreditor
Agreement and agrees that the terms thereof shall be binding on such Secured
Party and its successors and assigns, as if it were a party thereto.

 

Section 15.                                   Entire Agreement. THIS AGREEMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:

JONES ENERGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

 

Robert J. Brooks

 

 

Executive Vice President and Chief

 

 

Financial Officer

 

 

 

GUARANTORS:

JONES ENERGY, INC.

 

JONES ENERGY, LLC

 

NOSLEY ASSETS, LLC

 

NOSLEY SCOOP, LLC

 

NOSLEY ACQUISITION, LLC

 

JONES ENERGY FINANCE CORP.

 

 

 

 

 

Each by:

/s/ Robert J. Brooks

 

 

Robert J. Brooks

 

 

Executive Vice President and Chief

 

 

Financial Officer

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

 

ISSUING BANK/LENDER/

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

 

 

 

 

By:

/s/ Paul A. Squires

 

 

Paul A. Squires

 

 

Managing Director

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

MUFG UNION BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Traci Bankston

 

Name:

Traci Bankston

 

Title:

Vice President

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK

 

 

 

 

 

 

 

By:

/s/ Paul C. Dillehunt

 

Name:

Paul C. Dillehunt

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

 

By:

/s/ Annie Dorval

 

Name:

Annie Dorval

 

Title:

Authorized Signatory

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Gary Culbertson

 

Name:

Gary Culbertson

 

Title:

Vice President

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

SUNTRUST BANK

 

 

 

 

 

 

 

By:

/s Benjamin L. Brown

 

Name:

Benjamin L. Brown

 

Title:

Director

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

BOKF, NA dba Bank of Texas

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Cliff Vaz

 

Name:

Cliff Vaz

 

Title:

Vice President

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

IBERIABANK

 

 

 

 

 

 

 

By:

/s/ Stacy Goldstein

 

Name:

Stacy Goldstein

 

Title:

Senior Vice President

 

Signature Page to

Amendment No. 12 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

ANNEX I

 

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

 

Applicable
Percentage

 

Maximum Credit
Amount

 

Wells Fargo Bank, N.A.

 

16.0000000

%

$

8,000,000.00

 

MUFG Union Bank, N.A.

 

11.2000000

%

$

5,600,000.00

 

Credit Agricole Corporate and Investment Bank

 

11.2000000

%

$

5,600,000.00

 

Capital One, National Association

 

11.2000000

%

$

5,600,000.00

 

JPMorgan Chase Bank, N.A.

 

11.2000000

%

$

5,600,000.00

 

Toronto Dominion (New York) LLC

 

8.0000000

%

$

4,000,000.00

 

Comerica Bank

 

8.0000000

%

$

4,000,000.00

 

SunTrust Bank

 

8.0000000

%

$

4,000,000.00

 

BOKF, NA dba Bank of Texas

 

4.8000000

%

$

2,400,000.00

 

Citibank, N.A.

 

3.6000000

%

$

1,800,000.00

 

Barclays Bank PLC

 

3.6000000

%

$

1,800,000.00

 

IBERIABANK

 

3.2000000

%

$

1,600,000.00

 

TOTAL

 

100.0000000

%

$

50,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BORROWING REQUEST

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

COLLATERAL AGENCY AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

FORM OF INTERCREDITOR AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------